Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




Exhibit 10.32
TENTH AMENDMENT TO
PRIVATE LABEL BANKING PROGRAM AGREEMENT


This TENTH AMENDMENT TO THE PRIVATE LABEL BANKING PROGRAM
AGREEMENT, dated as of December 27th, 2018 (the “Tenth Amendment Effective
Date”), is by and between T-MOBILE USA, INC., a corporation organized and
existing under the laws of Delaware, with offices located at 12920 SE 38th
Street, Bellevue, Washington 98006-1250 (“Company”), and CUSTOMERS BANK, a
Pennsylvania state-chartered banking institution with a mailing address of 99
Bridge Street, Phoenixville, Pennsylvania 19460 (“Bank”), and amends the
Agreement (as defined below) (this “Tenth Amendment”). Capitalized terms used
but not defined herein shall have the meanings ascribed to such terms in the
Agreement.


RECITALS


WHEREAS, Bank and Company entered into that certain Private Label Banking
Program Agreement, effective as of February 24, 2017, which sets forth each
Party’s rights and responsibilities with respect to developing, marketing, and
offering the Program (the “Agreement”);


WHEREAS, Bank and Company entered into that certain First Amendment to the
Agreement, dated as of September 30, 2017, that certain Second Amendment to the
Agreement, dated as of September 30, 2017, that certain Third Amendment to the
Agreement, dated as of December 21, 2017, that certain Fourth Amendment to the
Agreement, dated as of December 1, 2018, that certain Fifth Amendment to the
Agreement, dated as of August 16, 2018, that certain Sixth Amendment to the
Agreement, dated as of September 26, 2018, that certain Seventh Amendment to the
Agreement, dated as of September 26, 2018, that certain Eighth Amendment to the
Agreement, dated as of November 9, 2018, and that certain Ninth Amendment to the
Agreement, dated as of September 31, 2018, in each case, to amend certain terms
and conditions of the Agreement; and


WHEREAS, Bank and Company desire to enter into this Tenth Amendment to the
Agreement to further amend the Agreement and to set forth additional terms and
conditions to govern the Program.


NOW, THEREFORE, in consideration of the promises, covenants, and agreements
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:


1.
Section 9.2 of the Agreement is hereby amended by adding, at the end thereof,
the following provision:



(a)
[***] in connection with the development, design, and creation of additional
features and functionality which were launched in beta releases in 2018, not
previously referenced in this Agreement, attached hereto as Attachment A. These
items are pending delivery in a production release before [***]








--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.






[***]


IN WITNESS WHEREOF, this Agreement is executed by the Parties’ authorized
officers or representatives and shall be effective as of the date first
above-written.




T-MOBILE USA, INC. (COMPANY)
 
CUSTOMERS BANK (CUBI)
By:
/s/ [***]
 
By:
/s/ [***]
Name:
[***]
 
Name:
[***]
Title:
[***]
 
Title:
[***]
Date:
12/30/2018 | 7:59 AM PST
 
Date:
12/28/2018 | 10:06 AM PST



DocuSigned by:
T-Mobile Legal Approval By:
/s/ [***]





--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.






ATTACHMENT A
[***]



